DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed on 11/24/2020 have been fully considered but they are not persuasive.
Applicant argues on pages 4-6 that the newly added limitations to the independent claim are not addressed by the previous rejection. This argument is moot in view of the new grounds of rejection which relies on Schulz et al. (US20120206139, hereafter Schulz) to disclose these limitations in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaya et al. (US20130211233, hereafter Yamaya) in view of Moskal (US20120112079), Schulz et al. (US20120206139, hereafter Schulz), and Graesslin et al. (US20080211501, hereafter Graesslin).
Regarding claim 1, Yamaya discloses in Figure 2 a dedicated hybrid TOF-PET/MRI (Time of Flight-Positron Emission Tomography/Magnetic Resonance Imaging) transceiver coil (Yamaya, Para 1; “The present invention relates to an integrated PET/MRI scanner that integrates a PET (Positron Emission Tomography) scanner and an MRI (Magnetic Resonance Imaging) scanner”), comprising:
MRI coils comprising wire antenna loops coupled to coil antenna rods (Yamaya, Para 69; “a first embodiment of the present invention is a transmitting and receiving RF coil (hereinafter, also referred to simply as an RF coil) 42 of so-called birdcage type for head MRI examination”) (Yamaya, Figure 2; showing loops at both ends of the birdcage connected by antenna rods),
wherein the MRI coils are used for transmitting an MRI radiofrequency pulse and receiving a response in a form of a magnetic resonance signal (Yamaya, Para 69; “a first embodiment of the present invention is a transmitting and receiving RF coil (hereinafter, also referred to simply as an RF coil) 42 of so-called birdcage type for head MRI examination”),
PET detectors (Yamaya, PET detector 10, composed of scintillator 12 and light shielding member 14) (Yamaya, Para 72; “the PET detector 10 includes: the scintillator 12; a light shielding member 14 which covers the outer periphery of the scintillator 12, is made of a nonmagnetic and insulating body”) arranged longitudinally relative to said MRI coils (Yamaya, Figure 2; showing the PET detectors 10, arranged as described along the length of the MRI system), and fixed permanently to an MRI coils mechanical support system (Yamaya, Para 69; “The respective transmitting and receiving coil elements 44 are configured to be contained in the spaces between the PET detectors 10”), and
an electronic signal processing unit (Yamaya, Para 72; “a front end circuit 18 for performing amplification, calculation, and other processing on an output of the light receiving element 16”),
wherein the PET detectors are composed of nonmagnetic materials (Yamaya, Para 72; “the PET detector 10 includes: the scintillator 12; a light shielding member 14 which covers the outer periphery of the scintillator 12, is made of a nonmagnetic and insulating body”).

In an analogous PET detector field of endeavor Moskal discloses in figure 2-3 PET detectors (Moskal, Para 1; “The subject of the invention are a strip device […] in positron emission tomography”) in a form of plastic scintillating strip modules (Moskal, Para 24; “FIG. 2 shows an exemplary arrangement of scintillation strips (8)”) equipped with photoelectric converter units (Moskal, light guide 10, photomultiplier 11, and voltage divider 12) at both ends of the scintillating strip modules to convert light signals from the scintillating strip modules to electrical signals (Moskal, Par 24-25; “Photons of light, resulting from absorption of gamma quantum in the scintillator material, which reach to the front or the rear edge of the strip are conducted through light-guide (10) to photomultipliers (11) […] Voltage is distributed to the photomultiplier dynodes (11) using voltage dividers (12), which must be properly matched to the type of photomultiplier.”) and composed of non-magnetic materials (Moskal, Para 11; “plastic scintillator strip”).
(Moskal, Para 8).
Yamaya as modified by Moskal above is interpreted as disclosing wherein an inner radial surface of the mechanical support system is filled with the plastic scintillating strip modules in a way that the plastic scintillating strip modules are parallel to and oriented in the same direction as the coil antenna rods coil antenna rods because in Yamaya as modified by Moskal above the array of detectors are replaced with scintillating strips which would run parallel to the rods (Yamaya, Figure 2; showing the array of detectors 10 arranged along the length of the MRI device parallel to the rods 44 and along an inner surface of the mechanical support) (Yamaya, Para 69; “Transmitting and receiving coil elements (hereinafter, also referred to simply as coil elements) 44 contained in bar-shaped cases extending in the axial direction of a measuring port 8P are arranged in parallel, with spaces therebetween”).
Yamaya as modified by Moskal above does not disclose clearly and explicitly disclose wherein the PET detectors are positioned radially inward relative to the coil antenna rods and an electronic circuit module allowing for transmitting an MRI 
In an analogous hybrid PET/MRI field of endeavor Schulz discloses in Figure 9, PET detectors (radiation detectors 140) positioned radially inward relative to an MRI gradient assembly (gradient assembly 120) (Schulz, Para 52; “As shown in FIG. 9, in the illustrated embodiment the radiation detectors 140 are at a radius (i) smaller than the radius of the gradient assembly 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaya as modified by Moskal above wherein the PET detectors are positioned radially inward relative to the coil antenna rods in order to allow for PET detectors to have an unimpeded view of the examination region as taught by Schulz (Schulz, Para 52).
Yamaya as modified by Moskal and Schulz above is interpreted as disclosing wherein the PET detectors are positioned radially inward relative to the coil antenna rods because Schulz discloses PET detectors positioned radially inward from a gradient assembly and in Yamaya the gradient assembly comprises coil antenna rods.
The use of the techniques of positioning the PET detectors closer to the examination area than the coil antenna rod taught by Schulz in the invention of a hybrid PET/MRI system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having function Pet and MRI sensors; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
(Graesslin, Para 18; “FIG. 1 shows a schematic block diagram of a preferred embodiment of a circuit arrangement for operating a multi-channel transmit/receive antenna device, wherein the circuit arrangement is a part of a magnetic resonance imaging (MRI) system and especially of a related multi-channel data acquisition system. The circuit arrangement is exemplarily provided for operating a transmit/receive antenna arrangement comprising n coils”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaya as modified by Moskal and Schulz above to include an electronic circuit module allowing for transmitting an MRI radiofrequency pulse and receiving a response in a form of an magnetic resonance signal in order to allow for the device to be operated in a more efficient manner as taught by Graesslin (Graesslin, Para 3).
The use of the techniques of using an electronic circuit module to control the transmission and reception of signals taught by Graesslin in the invention of an MRI would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of a functioning MRI device; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 3, Yamaya as modified by Moskal, Schulz, and Graesslin above discloses all of the limitations of claim 1 as discussed above.
Yamaya as modified by Moskal, Schulz, and Graesslin above further discloses wherein the MRI coils and PET detectors are placed in one housing (Yamaya, Figures 2 and 19-20; showing the MR coils 44 and PET detectors 10 placed in one housing) (Yamaya, Para 69; “The respective transmitting and receiving coil elements 44 are configured to be contained in the spaces between the PET detectors 10”).
Yamaya as modified by Moskal, Schulz, and Graesslin above is interpreted as disclosing this limitation in the claim because the detectors are both arranged in the gantry together.

Regarding claim 4, Yamaya as modified by Moskal, Schulz, and Graesslin above discloses all of the limitations of claim 1 as discussed above.
Yamaya as modified by Moskal, Schulz, and Graesslin above further discloses wherein the PET detectors and the MRI coils are fixed relative to each other (Yamaya, Para 69; “The respective transmitting and receiving coil elements 44 are configured to be contained in the spaces between the PET detectors 10”).
Yamaya as modified by Moskal, Schulz, and Graesslin above is interpreted wherein the devices are fixed relative to each other because Paragraphs 90-91 describe alternate embodiments wherein the detectors are slidably arranged relative to each other, therefore, this embodiment is interpreted as having them be fixed relative to each other in contrast.

Regarding claim 5, Yamaya as modified by Moskal, Schulz, and Graesslin above discloses all of the limitations of claim 1 as discussed above.
Yamaya as modified by Moskal, Schulz, and Graesslin above further discloses wherein the MRI coils have a cylindrical geometry (Yamaya, Para 69; “a first embodiment of the present invention is a transmitting and receiving RF coil (hereinafter, also referred to simply as an RF coil) 42 of so-called birdcage type for head MRI examination”), where two wire antenna form opposite bases of the cylindrical geometry and wherein the coil antenna rods are set longitudinally to connect the two wire loops to one another (Yamaya, Figure 2; showing this arrangement with a birdcage formation).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaya, Moskal, Schulz, and Graesslin as applied to claim 1 above, and further in view of McBroom et al. (US20130193974, hereafter McBroom).
Regarding claim 6, Yamaya as modified by Moskal, Schulz, and Graesslin above discloses all of the limitations of claim 1 as discussed above.
Yamaya as modified by Moskal, Schulz, and Graesslin above does not clearly and explicitly disclose wherein signals registered by the MRI coil and signals registered by the PET detectors are readout by an electronic data acquisition system.
In an analogous hybrid MRI and PET  system field of endeavor McBroom discloses wherein signals registered by MRI coil and signals registered by PET detectors are readout by an electronic data acquisition system (McBroom, Para 50-52; “The controller 330 […] controls the processing of the MR signals to produce signals representative of an image of the patient […] controller 330 […]transmit and/or receive information from the PET detector assembly 12 to both control the operation of the PET detector assembly 12 and to receive information from the PET detector assembly 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaya as modified by Moskal, Schulz, and Graesslin above wherein signals registered by the MRI coil and signals registered by the PET detectors are readout by an electronic data acquisition system in order to allow the images to be overlaid on top of each other as taught by McBroom (McBroom, Para 52).
The use of the techniques of using one system to register the MRI and PET signals taught by McBroom in the invention of a hybrid PET-MRI system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of registering the signals from both detectors; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaya, Moskal, Schulz, Graesslin, and McBroom as applied to claim 6 above, and further in view of Fenchel et al. (US20130320973, hereafter Fenchel).
Regarding claim 7, Yamaya as modified by Moskal, Schulz, Graesslin, and McBroom above discloses all of the limitations of claim 6 as discussed above.
Yamaya as modified by Moskal, Schulz, Graesslin, and McBroom above does not clearly and explicitly disclose wherein signal readouts from the MRI coils and PET detectors are synchronized by a triggering system.
In an analogous hybrid MRI and PET system field of endeavor Fenchel discloses wherein signals readouts from MRI coils and PET detectors are synchronized by a triggering system (Fenchel, Para 108; “the control unit 11 is configured to synchronize the acquiring of the PET data and the acquiring of the MRT data with respect to the related portions of the patient's respiratory cycle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaya as modified by Moskal, Schulz, Graesslin, and McBroom above wherein signal readouts from the MRI coils and PET detectors are synchronized by a triggering system in order to allow for attenuation correction as taught by Fenchel (Fenchel, Para 110).
The use of the techniques of using one system to synchronize the MRI and PET signals taught by McBroom in the invention of a hybrid PET-MRI system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of synchronizing the signals from both detectors; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793